                             Case 18-11174-LSS              Doc 629        Filed 05/29/20         Page 1 of 7




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                       )
             In re:                                                    )   Chapter 11
                                                                       )
             ENDURO RESOURCE PARTNERS LLC,                             )   Case No. 18-11174 (LSS)
                                                                       )
                             Debtor.1                                  )   Hearing Date:
                                                                       )   June 22, 2020 at 11:30 a.m. (ET)
                                                                       )   Objection Deadline:
                                                                       )   June 12, 2020 at 4:00 p.m. (ET)

                           LIQUIDATING TRUSTEE’S SEVENTH MOTION FOR AN ORDER
                              EXTENDING DEADLINES TO OBJECT TO CLAIMS AND
                            REQUESTS FOR PAYMENT OF ADMINISTRATIVE EXPENSES

                      Eric Danner, as the trustee of the Enduro Liquidating Trust (the “Liquidating Trustee”) in

         the above-captioned chapter 11 case (the “Chapter 11 Case”) of Enduro Resource Partners LLC

         (the “Debtor”), hereby moves (this “Motion”) and respectfully states as follows:

                                                       RELIEF REQUESTED

                      1.     By this Motion, the Liquidating Trustee seeks entry of an order, substantially in the

         form attached hereto as Exhibit A (the “Proposed Order”), extending the deadlines by which he

         must object to Claims and requests for payment of Administrative Claims (together, the

         “Deadlines”)2 to July 31, 2020, without prejudice to the Liquidating Trustee’s right to seek further

         extensions for cause.3




         1
                The debtor, along with the last four digits of its federal tax identification number, is Enduro Resource Partners
                LLC (6288). The mailing address for the debtor is 777 Main Street, Suite 800, Fort Worth, Texas 76102. The
                chapter 11 cases of certain affiliates of the debtor have been closed. See D.I. 416.
         2
                Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                Plan (as defined below).
         3
                Pursuant to Local Rule 9006-2 (as defined below), the filing of this Motion prior to the expiration of the Deadlines
                shall automatically extend the Deadlines until the Court acts on this Motion without the necessity for a bridge
                order.
26547119.1
                        Case 18-11174-LSS         Doc 629      Filed 05/29/20      Page 2 of 7




                                          JURISDICTION AND VENUE

                2.      The Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. §

         157(b), and, under Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and Procedure of the

         United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Liquidating

         Trustee consents to the entry of a final order by the Court in connection with this Motion to the

         extent that it is later determined that the Court, absent consent of the parties, cannot enter final

         orders or judgments in connection herewith consistent with Article III of the United States

         Constitution. Venue of the Chapter 11 Case and this Motion in this district is proper under 28

         U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief requested herein are

         section 105(a) of the title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

         Code”), Rule 9006(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

         and Local Rule 9006-2.

                                           GENERAL BACKGROUND

                3.      On May 15, 2018 (the “Petition Date”), the Debtor and certain of its affiliates

         (collectively, the “Debtors”) filed voluntary petitions in the Court commencing cases (collectively,

         the “Chapter 11 Cases”) for relief under the Bankruptcy Code. From the Petition Date through

         the effective date of their plan, the Debtors managed and operated their businesses as debtors in

         possession under sections 1107 and 1108 of the Bankruptcy Code.

                4.      The factual background regarding the Debtors, including their business operations,

         their capital and debt structures, and the events leading to the filing of the Chapter 11 Cases, is set

         forth in detail in the Declaration of Kimberly A. Weimer, Vice President and Chief Financial


26547119.1
                                                           2
                        Case 18-11174-LSS         Doc 629     Filed 05/29/20     Page 3 of 7




         Officer of Enduro Resource Partners LLC, in Support of Chapter 11 Petitions and First Day

         Motions [D.I. 11], which is fully incorporated herein by reference.

                   5.   Through the Court’s entry of its Findings of Fact, Conclusions of Law, and Order

         Confirming Joint Plan of Liquidation of Enduro Resource Partners LLC and Its Debtor Affiliates

         Under Chapter 11 of the Bankruptcy Code [D.I. 345] (the “Confirmation Order”), dated August

         1, 2018, the Court confirmed the Joint Plan of Liquidation of Enduro Resource Partners LLC and

         Its Debtor Affiliates Under Chapter 11 of the Bankruptcy Code, dated July 31, 2018 and attached

         to the Confirmation Order (as modified and approved by the Confirmation Order, the “Plan”). As

         described in the Notice of Occurrence of Effective Date of Debtors’ Joint Plan of Liquidation [D.I.

         387], the Plan was consummated and became effective on September 5, 2018 (the “Effective

         Date”).

                   6.   As of the Effective Date, the Enduro Liquidating Trust was formed, pursuant to the

         Plan Administration Trust Agreement, and all assets of the Debtors were transferred and assigned

         to the Enduro Liquidating Trust. The Enduro Liquidating Trust was established for the primary

         purpose of liquidating its assets and for making Distributions in accordance with the Plan and the

         Plan Administration Trust Agreement, with no objective to continue or engage in the conduct of a

         trade or business, except to the extent reasonably necessary to, and consistent with, the liquidating

         purpose of the Enduro Liquidating Trust. As the trustee of the Enduro Liquidating Trust, the

         Liquidating Trustee has the authority to, among other things, (i) prosecute, compromise, and settle,

         in accordance with the specific terms of the Plan Administration Trust Agreement, Retained

         Causes of Action; (ii) resolve issues involving Claims and Interests, other than First Lien Claims,

         pursuant to Article IX of the Plan; (iii) file, settle, compromise, withdraw, or litigate to judgment

         any objections to Claims; (iv) cause all distributions to be made to Holders of Claims other than


26547119.1
                                                          3
                       Case 18-11174-LSS         Doc 629     Filed 05/29/20     Page 4 of 7




         First Lien Claims; and (v) undertake all administrative functions of the Debtors’ Chapter 11 Cases.

         Plan Art. V(E); VII(B); VIII(B).

                7.      On October 16, 2018, the Court entered an order [D.I. 416] closing all of the

         Debtors’ Chapter 11 Cases other than the Chapter 11 Case of Enduro Resource Partners LLC,

         which was left open to administer the remaining work and claims reconciliation process in the

         Debtors’ Chapter 11 Cases.

                                THE CLAIMS RECONCILIATION PROCESS

                8.      On June 11, 2018, the Court entered that certain Order Establishing Bar Dates and

         Related Procedures for Filing Proofs of Claim, Including 503(b)(9) Claims and Approving the

         Form and Manner of Notice Thereof [D.I. 162] (the “Bar Date Order”). Pursuant to the Bar Date

         Order, the Court established July 16, 2018 at 5:00 p.m. (prevailing Eastern time) as the General

         Bar Date (as defined therein) and November 12, 2018 at 5:00 p.m. (prevailing Eastern time) as the

         Governmental Bar Date (as defined therein). To date, 555 proofs of claim have been filed against

         the Debtors. Since the Effective Date, the Liquidating Trustee and his advisors have spent

         considerable time reviewing, reconciling, and analyzing the filed proofs of claim to determine

         whether to pursue objections to such Claims.

                                         THE CURRENT DEADLINES

                9.      The Court has granted several extensions of the Deadlines, the most recent of which

         extended the Deadlines to June 1, 2020, without prejudice to the Liquidating Trustee’s right to

         seek further extensions [D.I. 611].




26547119.1
                                                         4
                        Case 18-11174-LSS        Doc 629      Filed 05/29/20     Page 5 of 7




                                              RELIEF REQUESTED

                10.     By this Motion, the Liquidating Trustee seeks entry of the Proposed Order

         extending the Deadlines by sixty (60) days, through and including July 31, 2020, without prejudice

         to the right of the Liquidating Trustee to seek further extensions of the Deadlines.

                                               BASIS FOR RELIEF

                11.     Section 105(a) of the Bankruptcy Code provides that “the court may issue any

         order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

         Bankruptcy Code].” 11 U.S.C. § 105(a).

                12.     Furthermore, Bankruptcy Rule 9006(b)(1) provides, in pertinent part, that:

                        when an act is required or allowed to be done at or within a specified
                        period by these rules or by a notice given thereunder or by order of
                        court, the court for cause shown may at any time in its discretion (1)
                        with or without motion or notice order the period enlarged if the
                        request therefor is made before the expiration of the period
                        originally prescribed or as extended by a previous order[.]

         Fed. R. Bankr. P. 9006(b)(1).

                13.     In addition, paragraph 10 of the Confirmation Order specifically authorized the

         Court to extend the Deadlines.

                14.     The Liquidating Trustee submits that cause exists to extend the Deadlines through

         and including July 31, 2020. To date, approximately 555 proofs of claim have been filed against

         the Debtors.    Since the Effective Date, the Liquidating Trustee has worked diligently in:

         (i) reviewing and analyzing the proofs of claim that have been filed; (ii) performing the required

         due diligence to determine the objectionable Claims; and (iii) negotiating resolutions to certain

         Claims. As of the filing of this Motion, the Liquidating Trustee has filed four notices of

         satisfaction [D.I. 487, 524, 525 & 569] and nine omnibus objections to claims [D.I. 479, 489, 490,



26547119.1
                                                          5
                       Case 18-11174-LSS          Doc 629      Filed 05/29/20     Page 6 of 7




         547, 548, 565, 570, 615 & 616]. The Court has entered orders sustaining eight of the omnibus

         objections to claims [D.I. 496, 511, 512, 547, 577, 581, 592 & 622].

                15.     The Liquidating Trustee has nearly completed his review of the Debtors’ claims

         register. Of the approximately 555 proofs of claim filed in the Debtors’ Chapter 11 Cases,

         approximately 473 have been disallowed, expunged or objected to in eight of the omnibus

         objections, and approximately 69 have been allowed. The Liquidating Trustee currently has a

         pending omnibus objection to five of the remaining 13 proofs of claim. Of the five claims, one

         should be disallowed and expunged, as the claimant did not file a response to the omnibus

         objection.   As to the other four, the Liquidating Trustee has been in ongoing settlement

         negotiations with the claimant, the United States Department of the Interior, Office of Natural

         Resources Revenue (the “ONRR”), and is hopeful that a consensual resolution of the ONRR’s

         claims may be reached in the near term without need for a hearing. The Liquidating Trustee

         believes that the remaining approximately seven proofs of claim may be consensually resolved

         without the need for an objection. In particular, certain of the other outstanding claims are directly

         impacted by the resolution of the ONRR’s claims. Given the ongoing settlement negotiations, the

         Liquidating Trustee submits that filing objections to such claims at this time would be inefficient

         and uneconomical. Accordingly, the Liquidating Trustee is requesting a brief extension of the

         Deadlines out of an abundance of caution so that he may complete his efforts to resolve the

         minimal number of outstanding claims consensually.

                16.     Given the substantial progress that the Liquidating Trustee has made since the last

         request for an extension of the Deadlines, the Liquidating Trustee believes that the short extension

         requested in this Motion will afford him the time needed to complete the claims reconciliation

         process so that a final distribution can be made to creditors by the end of the second fiscal quarter


26547119.1
                                                           6
                          Case 18-11174-LSS        Doc 629      Filed 05/29/20     Page 7 of 7




         of 2020. For these reasons, the Liquidating Trustee submits that extending the Deadlines through

         and including July 31, 2020 is necessary, prudent, and in the best interests of the Debtor, its estate,

         and creditors.

                                                       NOTICE

                  17.     The Liquidating Trustee has provided notice of this Motion to: (a) the Office of the

         United States Trustee for the District of Delaware; and (b) all parties who requested notice in the

         Chapter 11 Case pursuant to Local Rule 2002-1. In light of the nature of the relief requested

         herein, the Liquidating Trustee submits that no other or further notice is necessary.

                  WHEREFORE, the Liquidating Trustee requests the Court enter the Proposed Order,

         substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

         such other and further relief as is just and proper.

             Dated: May 29, 2020                    /s/ Betsy L. Feldman
                    Wilmington, Delaware            Kara Hammond Coyle (No. 4410)
                                                    Elizabeth S. Justison (No. 5911)
                                                    Betsy L. Feldman (No. 6410)
                                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone:      (302) 571-6600
                                                    Facsimile:      (302) 571-1253
                                                    Email:          kcoyle@ycst.com
                                                                    ejustison@ycst.com
                                                                    bfeldman@ycst.com

                                                    Counsel to the Liquidating Trustee




26547119.1
                                                           7
